 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   AYLWIN JOHNSON, JR.,                                 Case No. 1:17-cv-00755-LJO-EPG (PC)
10                 Plaintiff,                             ORDER FOLLOWING STATUS
                                                          CONFERENCE
11         v.
12   CALIFORNIA FORENSIC MEDICAL
     GROUP, et al.,
13
                   Defendants.
14

15          Aylwin Johnson, Jr. (“Plaintiff”), is a state prisoner proceeding pro se and in forma
16   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
17          The Court held a telephonic discovery and status conference on October 26, 2018.
18   Plaintiff appeared on behalf of himself, and Jerome Varanini appeared on behalf of Defendants.
19   Potential pro bono counsel for Plaintiff, Sanjay Schmidt, also appeared.
20
            For the reasons stated on the record at the conference, IT IS ORDERED that:
21
            1. Sanjay Schmidt has until November 8, 2018, to email the Court’s courtroom deputy
22
                (mrooney@caed.uscourts.gov) and Mr. Varanini regarding whether he agreed to
23
                appointment as Plaintiff’s pro bono counsel, and if so, for what purpose(s);
24
            2. Defendants have fourteen days from the date of service of this order to produce to
25
                Plaintiff all documents Defendants have received from third parties that relate to the
26
                injury to Plaintiff’s hand that is alleged in the complaint. Defendants do not need to
27
                produce any documents they have already produced.
28

                                                      1
 1        3. The deadline for service of non-expert discovery requests is February 20, 2019.
 2        4. The non-expert discovery cutoff is April 6, 2019.
 3        5. The deadline to file dispositive motions is April 20, 2019.
 4        6. The expert disclosure deadline is May 25, 2019.
 5        7. The rebuttal expert disclosure deadline is June 22, 2019.
 6        8. The expert discovery cutoff is July 27, 2019.
 7        9. The deadline for the parties to file pretrial statements is October 5, 2019.
 8        10. All other hearing dates and deadlines, including the trial date and the deadline for
 9              the parties to file motions for the attendance of incarcerated witnesses, remain the
10              same.
11        11. As discussed extensively on the record, no extension will be given to these dates.
12
     IT IS SO ORDERED.
13

14
       Dated:     October 26, 2018                           /s/
15                                                     UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
